DETAILED ACTION
This is a non-final Office action in response to communications received on 8/05/2020.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 8/05/2020 are acknowledged.
Foreign Priority or Provisional
Foreign Priority to 8/6/2019 is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647).
	Regarding claim 1, Sinha discloses the limitations substantially as follows:
An electronic device (para. [0021], Fig. 1: computing device), comprising: 
an integrated circuit including at least one key (paras. [0012], [0022], [0042], [0071], [0085], Fig. 6: computing device comprises electronic integrated circuits (ICs) including an asymmetric key pair comprising a public and private key (i.e. at least one key)); 
at least one processor including the integrated circuit (paras. [0022], [0071]-[0072], [0085], Fig. 6:processing system including the ICs); and 
a memory operatively connected to the at least one processor (paras. [0022], [0032], [0071]-[0072], Fig. 6: memory/storage connected to processing system), wherein the memory stores instructions that, when executed, cause the at least one processor to: 
obtain at least one piece of hardware information related to the electronic device (paras. [0003], [0012]: obtaining information describing the hardware of the computing device); 
generate a signed certificate signing request including the at least one piece of hardware information, based on the at least one key (paras. [0003], [0026], [0042]-[0043]: generating a request for an attestation certificate signed by the attestation service (i.e. certificate signing request), which includes information describing the hardware of the computing device, and signing the value/nonce of the request with a private key of the asymmetric key pair (i.e. signing the certificate signing request)); 
transmit the signed certificate signing request to an external electronic device (paras. [0003], [0012], [0023], Fig. 1: transmit the request for an attestation certificate from the computing device to the attestation service implemented by one or more computing devices (i.e. an external electronic device)); 
receive an attestation certificate generated based on the signed certificate signing request, from the external electronic device (paras. [0014]-[0015], [0032], [0047]-[0048]: receiving an attestation certificate from the attestation service generated based on the attestation service having received and verified the information in the signed certificate attestation request); and 
store the received attestation certificate in the memory (paras. [0015], [0032], [0039]-[0040]: storing the received attestation certificate in the key store/memory of the computing device).
Sinha does not explicitly disclose that the attestation certificate is generated by the attestation service using information from the signed certificate signing request, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the attestation certificate is generated based on the information in the signed certificate signing request having been received and validated because Sinha discloses that no attestation certificate is generated when the information in the signed certificate signing request cannot be verified (para. [0044).

	Regarding claim 2, Sinha discloses the limitations of claim 1.
Sinha discloses the limitations of claim 2 as follows:
The electronic device of claim 1, wherein the at least one key comprises a private key and a public key corresponding to the private key (paras. [0012], [0040]: asymmetric key pair comprising private and public key), and wherein the instructions, when executed, further cause the at least one processor to: 
generate a certificate signing request including the public key and the at least one piece of hardware information (paras. [0003], [0012]: generating a request for an attestation certificate including the public key and information regarding the hardware of the computing device); and 
generate the signed certificate signing request by signing the certificate signing request using the private key (paras. [0042]-[0043]: generating a signed request for an attestation certificate by signing the value/nonce of the attestation request using the private key).

	Regarding claim 3, Sinha discloses the limitations of claim 1.
Sinha discloses the limitations of claim 3 as follows:
The electronic device of claim 2, wherein the instructions, when executed, further cause a secure processor operating in a secure execution environment among the at least one processor to sign the certificate signing request (paras. [0039]-[0040], [0042]-[0043]: secure cryptoprocessor of the trusted secure component in a TPM environment signs the value/nonce of the certificate attestation request).

	Regarding claim 4, Sinha discloses the limitations of claim 1.
Sinha discloses the limitations of claim 4 as follows:
The electronic device of claim 1, wherein the at least one key is accessible by a secure processor that operates in a secure execution environment among the at least one processor (paras. [0039]-[0040]: the private key is accessible by the secure cryptoprocessor of the trusted secure component that operates in a TPM environment of the processors of the computing device).

	Regarding claim 6, Sinha discloses the limitations of claim 1.
Sinha discloses the limitations of claim 6 as follows:
The electronic device of claim 1, wherein the at least one key is generated by the at least one processor, and is stored in a secure memory included in the integrated circuit (paras. [0039]-[0040]: key pair is generated by the secure cryptoprocessor and stored in TPM of the IC).

	Regarding claim 7, Sinha discloses the limitations of claim 1.
Sinha discloses the limitations of claim 7 as follows:
The electronic device of claim 1, wherein the at least one piece of hardware information comprises an international mobile equipment identity (IMEI), model information, manufacturer information, a serial number, a hardware ID, baseband information, or a combination thereof (paras. [0042]-[0043]: hardware information of the request comprises a signature/ID of the trusted secure hardware component (i.e. a hardware ID)).

	Regarding claim 13, Sinha discloses the limitations substantially as follows:
A method of operating an electronic device, the method comprising: 
identifying at least one piece of hardware information related to the electronic device (paras. [0003], [0012]: obtaining/identifying information describing the hardware of the computing device); 
generating a signed certificate signing request including the at least one piece of hardware information, based on at least one key (paras. [0003], [0026], [0042]-[0043]: generating a request for an attestation certificate signed by the attestation service (i.e. certificate signing request), which includes information describing the hardware of the computing device, and signing the value/nonce of the request with a private key of the asymmetric key pair (i.e. signing the certificate signing request)); 
transmitting the signed certificate signing request to an external electronic device(paras. [0003], [0012], [0023], Fig. 1: transmit the request for an attestation certificate from the computing device to the attestation service implemented by one or more computing devices (i.e. an external electronic device)); 
receiving an attestation certificate generated based on the signed certificate signing request, from the external electronic device(paras. [0014]-[0015], [0032], [0047]-[0048]: receiving an attestation certificate from the attestation service generated based on the attestation service having received and verified the information in the signed certificate attestation request); and 
storing the received attestation certificate in the memory(paras. [0015], [0032], [0039]-[0040]: storing the received attestation certificate in the key store/memory of the computing device).
Sinha does not explicitly disclose that the attestation certificate is generated by the attestation service using information from the signed certificate signing request, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the attestation certificate is generated based on the information in the signed certificate signing request having been received and validated because Sinha discloses that no attestation certificate is generated when the information in the signed certificate signing request cannot be verified (para. [0044).

	Regarding claim 14, Sinha discloses the limitations of claim 13.
Sinha discloses the limitations of claim 14 as follows:
The method of claim 13, wherein the at least one key comprises a private key and a public key corresponding to the private key (paras. [0012], [0040]: asymmetric key pair comprising private and public key), and wherein generating the signed certificate signing request further comprises: 
generating a certificate signing request including the public key and the identified at least one piece of hardware information (paras. [0003], [0012]: generating a request for an attestation certificate including the public key and information regarding the hardware of the computing device); and 
generating the signed certificate signing request by signing the certificate signing request using the private key (paras. [0042]-[0043]: generating a signed request for an attestation certificate by signing the value/nonce of the attestation request using the private key).

Regarding claim 15, Sinha discloses the limitations of claim 13.
Sinha discloses the limitations of claim 15 as follows:
The method of claim 14, wherein signing the certificate signing request using the private key is performed by a secure processor that operates in a secure execution environment among at least one processor of the electronic device (paras. [0039]-[0040], [0042]-[0043]: secure cryptoprocessor of the trusted secure component in a TPM environment signs the value/nonce of the certificate attestation request).

Regarding claim 16, Sinha discloses the limitations of claim 13.
Sinha discloses the limitations of claim 16 as follows:
The method of claim 13, wherein the at least one piece of hardware information comprises an international mobile equipment identity (IMEI), model information, manufacturer information, a serial number, a hardware ID, baseband information, or a combination thereof (paras. [0042]-[0043]: hardware information of the request comprises a signature/ID of the trusted secure hardware component (i.e. a hardware ID)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), as applied to claim 1, further in view of Alon Jackson, Trust is in the Keys of the Beholder: Extending SGX Autonomy and Anonymity, Efi Arazi School of Computer Science (May 2017) (hereafter “Jackson”).
Regarding claim 5, Sinha discloses the limitations of claim 1.
Sinha does not explicitly disclose the limitations of claim 5 as follows:
The electronic device of claim 1, wherein the at least one key is stored in a fused state in the integrated circuit.
However, in the same field of endeavor, Jackson discloses the limitations of claim 5 as follows:
The electronic device of claim 1, wherein the at least one key is stored in a fused state in the integrated circuit (sections 2.2.2, 2.4.1: secret keys are stored in write-one fuses of the CPU).
Jackson is combinable with Sinha because both are from the same field of endeavor of issuing digital certificates and performing attestation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Jackson’s method of storing keys in fuses with the system of Sinha in order to strengthen the security of the system by ensuring that such keys cannot be overwritten since they are stored in write-once fuses. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2019/0020647), as applied to claim 1, further in view of Grajek (US 2010/0138907).
Regarding claim 8, Sinha discloses the limitations of claim 1.
Sinha discloses the limitations of claim 8 as follows:
The electronic device of claim 1, wherein the attestation certificate is generated in the external electronic device by signing the certificate using a root key (paras. [0014], [0018], [0047], [0049]: attestation certificate is generated by the attestation service by signing the attestation certificate using a public key of a public/private key pair of the attestation service (i.e. a root key) that is used to derive further chaining keys).
Sinha does not explicitly disclose the remaining limitations of claim 8 as follows:
signing the certificate signing request
However, in the same field of endeavor, Grajek discloses the remaining limitations of claim 8 as follows:
signing the certificate signing request (paras. [0012], [0017], [0032], [0035]-[0036]: generating a certificate by signing the request for a signed certificate with a trusted root chain)
Grajek is combinable with Sinha because both are from the same field of endeavor of issuing digital certificates to authenticated parties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Grajek’s method of generating a certificate by signing the certificate signing request with the system of Sinha in order to save time and resources by avoiding having to generate a certificate from scratch.  


Allowable Subject Matter
Claims 9-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Not Considered But Relied Upon
Prior art considered but not relied upon includes:
	1) Turissini (US 2019/0028281) discloses sending a request for a signed attestation certificate to a CA, signing the certificate request with a private key of the requester and obtained an attestation certificate signed with the root of trust of the CA.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438